Exhibit 10.34

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is between Myomo, Inc. (“Myomo” or
the “Company”), a Delaware corporation with offices at One Broadway, 14th Floor,
Cambridge, MA 02142, and Ralph A. Goldwasser, an individual (“Executive”)
residing at 67 Hook Dr. Mashpee Ma. 02649

W I T N E S S E T H:

WHEREAS, Myomo desires to          to employ Executive as its Chief Financial
Officer, and Executive desires to be so employed;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, Myomo agrees          employ Executive, and Executive accepts
employment with Myomo on the terms and conditions set forth in this Agreement,
to which the parties agree as follows:

1.    Term Of Agreement.

The term of the Agreement will be for one year commencing on January 1, 2018 and
ending on December 31, 2018, subject to earlier termination pursuant to the
terms and conditions discussed in paragraph 4 below, or extension upon the
written agreement of the parties hereto (the “Term”). The parties commit to
engage in discussions about whether this Agreement will be renewed on or before
the 90th day prior to expiration. Unless the Agreement is expressly renewed in
writing, it shall not renew, subject to the notice, severance and restrictive
covenant provisions provided for in paragraphs 4(g) and 5 below, and the
arbitration provisions in paragraph 8 and Exhibit A, which shall survive the
termination of this Agreement.

2.    Duties During Employment. Executive is being hired under this Agreement to
perform services as follows:

(a)    Title and Reporting. Executive’s title shall be Chief Financial Officer.
Executive shall report to the Chief Executive Officer and Audit Committee.

(b)    Responsibilities. Executive’s duties and responsibilities shall include:
developing the company’s financial planning, record keeping and reporting to
management, the Board of Directors and shareholders.          and such other
duties and responsibilities as may be assigned or delegated to him from time to
time by the Board of Directors of Myomo (hereinafter the “Services”). Executive
shall comply with all federal, state and local laws, rules and regulations in
the performance of his duties under this Agreement.

(d)    Company Headquarters’ Location. Greater Boston area.



--------------------------------------------------------------------------------

3.    Compensation and Benefits.

(a)    Salary. Executive’s annual base salary shall be Two Hundred Thousand
Dollars and No Cents ($200,000.00) per annum for working full time for the
period January 1, 2018 through June 30, 2018 (“Annual Salary”), which gross sum
shall be less statutory withholding taxes and required deductions. Executive
shall be paid in accordance with Myomo’s standard payroll practices. Executive’s
salary shall be periodically reviewed and may be increased in the sole
discretion of the Board of Directors and the Compensation Committee, based upon
Executive’s and Myomo’s performance.

Prior to June 30, 2018, the Company and Executive will agree on percentage of
time to perform the role in the second half of 2018, and adjust the Monthly
Salary accordingly.

(b)    Bonus. Executive shall be eligible to receive an annual bonus. The actual
amount of the annual bonus for each fiscal year will be determined by the Chief
Executive Officer with the approval of the Board and Compensation Committee. and
shall be based upon Executive and the Company meeting certain reasonable
strategic, operational, and financial goals and targets established by the
Board. Bonus payments shall be prorated for any year in which Executive works
less than a full year, provided that Executive has worked at least six
(6) months of the year, except if Executive’s employment is terminated by Myomo
without Cause (as defined in paragraph 4(e) below), in which case the bonus
payment shall be prorated for whatever time was worked by Executive. No bonus
payment shall be payable to Executive should (i) his employment be terminated by
Myomo for Cause (as defined in paragraph 4(a) below) or (ii) should Executive
resign his employment without Good Reason (as defined in paragraph 4(e) below)
and without providing the Transition Notice (as defined in Paragraph 4(d) below)
and working throughout said Transition Notice period if so required by Myomo.
Bonus payments shall be paid within 30 days of the end of the calendar year in
which the bonus is earned.

(c)    Benefits. Executive shall be entitled to receive the same benefits as
then provided to Company employees, which may from time to time be changed. Each
year during the Term, the Executive shall be entitled to accrue up to fifteen
(15) paid vacation days in each year, which shall be accrued ratably. Vacation
must be taken in accordance with the policies of the Company, as in effect from
time to time. Up to 15 vacation days that are not used in a particular calendar
year may be carried over into a subsequent calendar year. The Executive shall
also be entitled to all paid holidays given by the Company to its executives.

(d)    Expenses. Myomo will reimburse Executive for all reasonable expenses in
the performance of his duties under the Agreement, in accordance with Myomo’s
standard reimbursement policies. Executive further agrees to comply with Myomo’s
reimbursement procedures and with the conditions for reimbursements as required
by the Internal Revenue Code and the rules and regulations thereunder in
connection with the incurring and reporting of business expenses.

 

2



--------------------------------------------------------------------------------

4.    Termination of Agreement

(a)    Termination For Cause. Myomo shall be entitled to terminate this
Agreement and Executive’s employment immediately and without notice for “Cause”.
Termination for “Cause” shall mean termination based upon: (i) the failure by
Executive to follow directions of the Board of Directors in the handling of
material matters which are consistent with Executive’s position; (ii) the
willful or continued engagement by Executive in conduct which is materially
injurious to Myomo, monetarily or otherwise, including, but not limited to, the
disclosure by Executive of Confidential Information (as defined in paragraph
5(a)(i)), which is inconsistent with Executive’s responsibilities set forth in
Paragraph 2(b), breach by Executive of his fiduciary duties to Myomo, violation
by Executive of any restrictive covenant, including covenants not to compete, to
solicit Myomo’s clients or employees or disparage Myomo or their officers,
employees, business partners, affiliates or representatives, as further defined
in paragraph 5 below; (iii) a conviction of, a plea of nolo contendere, a guilty
plea or confession by Executive to an act of fraud, misappropriation or
embezzlement or to a felony; (iv) Executive’s use, sale or possession of illegal
substances, or habitual intoxication while conducting Myomo’s business; (v) a
violation of Myomo’s employment policies as specified in the Employee Handbook;
(vi) a material breach by Executive of this Agreement; or (vii) Executive’s
willful absence from his employment or willful failure or refusal to perform or
gross neglect in the performance of his duties or responsibilities hereunder.
Where reasonable, prior to termination under subparagraphs (i) or (v) above,
Myomo will provide Executive with written notice of any act or omission it
believes constitutes Cause for termination, including stating the reasons for
such belief, and Executive shall have thirty (30) days to cure and/or to present
his position regarding the matter. In the event of termination of Executive by
Myomo for Cause, Myomo shall have no obligation to pay Executive anything other
than any salary earned to date and to provide him with any benefit continuation
rights as required by law. A termination for Cause will be effective upon
Myomo’s delivery to Executive of a written notice advising him of his
termination, provided that a termination for Cause under subparagraphs (i) or
(v), in circumstances where thirty (30) calendar days advance written notice has
been given, will be effective on the thirty first (31st) calendar day after
Executive’s receipt of said notice if the conduct constituting Cause has not, in
the Company’s opinion, been corrected by Executive.

(b)    Termination In The Event Of Executive’s Disability. If, as a result of
the incapacity of Executive due to physical or mental illness as determined by
the Myomo Board of Directors, the Executive is unable to perform substantially
and continuously the duties assigned to him hereunder for a period of sixty
(60) days or more, with or without a reasonable accommodation being made by
Myomo, and compliance by Myomo with all applicable statutes, if any, Myomo may
terminate this Agreement for “Disability,” upon ten (10) calendar days’ notice.
In said event, Myomo shall be required to pay Executive all accrued and unpaid
salary [and if Executive worked at least six months of the year of the
disability, the pro-rata portion of his bonus. In addition, Myomo shall provide
Executive and his dependents with any benefit continuation rights as required by
law.

(c)    Termination In The Event Of Executive’s Death. This Agreement shall
terminate immediately upon the death of the Executive. In said event, Myomo
shall be required to pay Executive’s estate all accrued and unpaid salary and if
Executive worked at least six months of the year of his death, the pro-rata
portion of his bonus]. In addition, Myomo shall provide Executive’s dependents
with any benefit continuation rights as required by law.

 

3



--------------------------------------------------------------------------------

(d)    Termination By Executive Without Good Reason. Should Executive resign or
otherwise leave his employment with Myomo during the Term of the Agreement other
than for “Good Reason” (as defined in paragraph 4(e) below), he must provide
Myomo with three months’ advance written notice (“Transition Notice”). Should
Myomo choose to release Executive during the three-month Transition Notice
period, it shall pay to him his salary, bonus if applicable and other benefits
for the remainder of the Transition Notice period and shall have no further
obligations to Executive thereafter. In the event Executive resigns without
Cause and fails to provide Transition Notice, he shall be in breach of this
Agreement and shall be liable for damages suffered by Myomo as a result of his
contract breach. Should Executive terminate his employment without Good Reason
and without providing Transition Notice, Myomo shall be relieved of its
obligations to Executive under this Agreement, other than to pay Executive any
salary and accrued, but unused vacation, earned to date and to provide him with
any benefit continuation rights as required by law, and Executive shall not be
entitled to any bonus payment for the year of his termination, or to any bonus
payment which has not yet been paid out to him for any prior year.

(e)    Termination By Executive For Good Reason. Termination by Executive for
“Good Reason” shall mean, termination by Executive because of: (i) Myomo’s
failure to provide him with the compensation and benefits as set forth in this
Agreement; or (ii) a material diminution in Executive’s title, authority,
responsibilities, duties or status without Executive’s consent, which
significantly alters the nature of the position for which Executive was hired
(iii) a relocation of the company’s headquarters from the Boston area. Executive
shall provide Myomo with thirty (30) days’ written notice of his intentions to
terminate his employment for Good Reason. Myomo shall have the right to cure any
alleged failure to comply with its obligations hereunder within this thirty
(30) day period and, if cured, Executive’s notice of termination for Good Reason
shall be deemed not to have occurred.

(f)    Entitlements Upon Termination of Executive Without Cause Or By Executive
With Good Reason. Should Myomo terminate Executive’s employment without Cause,
it shall provide him with the notice that it deems reasonable under the
circumstances. In the event Myomo terminates Executive’s employment without
Cause or Executive terminates his employment with Myomo for Good Reason, Myomo
shall pay to Executive:

(i)    His base salary for twelve months (“Severance Payment Period), along with
a pro-rata portion of his bonus for the year of his employment termination, at
the usual time bonuses are paid and,

(ii)    In addition, upon the Date of Termination, all stock options and other
stock-based awards held by the Executive in which the Executive would have
vested if he had remained employed for an additional 12 months following the
Date of Termination shall vest and become exercisable or no forfeitable as of
the Date of Termination.

(iii)    The payment by Myomo of Executive’s base salary shall be paid, at the
option of the Company, either by a lump sum or paid out in equal installments
for the remainder of the Severance Payment Period on regular Myomo pay days. In
order to be entitled to receive the Severance Payments under this paragraph,
Executive must (i)

 

4



--------------------------------------------------------------------------------

sign a separation agreement containing, among other provisions, a general
release of claims in favor of the Company and related persons and entities,
confidentiality, return of property and non-disparagement, in a form and manner
satisfactory to the Company (the “Separation Agreement and Release”) and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination, and (ii) at the discretion of Myomo, either continue to
work for Myomo for a reasonable transition period and/or provide reasonable
outside transition assistance as requested for 90 days after Executive’s
employment cessation.

(iv)    Further, this provision shall be in addition to those in Section 4(f)
(i-iv) above, if such termination of employment by the Company Without Cause or
by the Executive with Good Reason occurs within 12 months after the occurrence
of the first event constituting a Change in Control, notwithstanding anything to
the contrary in any applicable option agreement or stock-based award agreement,
all stock options and other stock-based awards held by the Executive shall
immediately accelerate and become fully exercisable or no forfeitable as of the
Date of Termination.    This provision shall terminate and be of no further
force or effect beginning 12 months after the occurrence of a Change in Control.
This provision is intended to assure and encourage the Executive’s continued
attention and dedication to his assigned duties and his objectivity during the
pendency and after the occurrence of any such Change in Control event.

The Severance Payments shall be subject to all required statutory withholdings
and deductions. Executive acknowledges that the payment of the Severance
Payments herein (or notice payments as specified in other paragraphs of this
Agreement), is further and valid consideration for his covenants not to:
(i) disclose Confidential Information, as defined in paragraph 5(a)(i) and
restricted in paragraph 5(b) below; (ii) compete by operating, managing, or
being otherwise employed by or associated with a Competitive Business as defined
in paragraph 5(c) below; (iii) solicit Myomo’s customers, former customers or
prospective customers, as defined and provided for in paragraph 5(c) below;
(iv) solicit Myomo’s employees, vendors or other business associates to cease
doing business with Myomo; or (v) disparage Myomo or its employees, officers and
representatives, as provided for in paragraph 5(d) below.

“Change in Control” shall mean any of the following:

i.    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

 

5



--------------------------------------------------------------------------------

ii.    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

iii.    the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

(g)    Non-Renewal of Agreement and Continued At-Will Employment. Should the
parties decide not to renew this Agreement but to continue to work together in
an employment relationship, Executive’s employment shall continue on an at-will
basis pursuant to the terms and conditions then in effect, unless otherwise
modified in writing. Executive shall likewise remain obligated to abide by the
confidentiality and restrictive covenant provisions specified in paragraph 5
which, along with this provision, shall survive the termination of this
Agreement.

5.    Confidentiality and Restrictive Covenants.

(a)    Executive Acknowledges:

(i)    the business of medical devices in general, and orthotics in particular,
in which Myomo is engaged, is intensely competitive and that his employment by
Myomo will require that he have access to and knowledge of confidential
information of Myomo, including, but not limited to, their plans for product
expansion, marketing, financial information, profit margins, customer
relationships, industry contacts, vendor and management contracts and other
services, plans, rules and regulations, personnel information, and other trade
secrets of Myomo, all of which are of vital importance to the success of their
business (collectively, “Confidential Information”);

 

6



--------------------------------------------------------------------------------

(ii)    the direct or indirect disclosure of any Confidential Information,
particularly information regarding Myomo’s plans and strategies, financial
information, profit margins, research and development efforts or customer
relationships would place Myomo at a serious competitive disadvantage and would
do serious damage, financial and otherwise, to its business;

(iii)    by his training, experience, expertise and access to Myomo’s customers,
clients, investors, consultants, strategic partners, employees and affiliates,
Executive’s services to Myomo are special and unique; and

(iv)    if Executive leaves Myomo’s employ to work for a competitive business as
defined below, in any capacity, or solicits its customers, business partners,
vendors or employees to cease doing business during the restrictive periods, it
would cause Myomo irreparable harm.

(b)    Covenant Against Disclosure. Executive covenants and agrees that all
Confidential Information relating to the business and services of Myomo, any
business partner, affiliate or customer of the same, shall be and remain the
sole property and confidential business information of each of them, free of any
rights of Executive. Executive further agrees not to make any use of the
Confidential Information and not to disclose the information to third parties,
without the prior written consent of Myomo, except in the performance of his
duties hereunder or where disclosure is related to an investigation or action by
the Securities and Exchange Commission or required by any other governmental
agency that directs Executive to refrain from notifying Myomo. The obligations
of Executive under this Paragraph 5(b) shall survive any termination of this
Agreement. Executive agrees that, upon any termination of his employment with
Myomo, for any reason, all Confidential Information in his possession, directly
or indirectly, that is in written or other tangible form (together with all
duplicates thereof) will forthwith be returned to Myomo or, at Myomo’s request
shall be destroyed, and in either case will not be retained by Executive or
furnished to any third party, either by sample, facsimile, film, audio, computer
or video cassette, electronic data, verbal communication or any other means of
communication.

(c)    Non-Competition and Solicitation. As consideration for employment with
Myomo and the benefits and provisions of this Agreement, specifically including
the provision of Severance Payments under the circumstances provided in
paragraph 4(f) above, Executive agrees that he shall not, during the Term of
this Agreement and until the date which is twelve (12) months after the date of
the termination of Executive’s employment hereunder for any reason, directly or
indirectly:

(i)    Be an owner of or involved in the management or operations of or be
employed by or affiliated as an independent contractor or on any other basis
with a “Competitive Business”. For purposes of this Agreement, the term
“Competitive Business” shall mean a business conducted anywhere in geographic
regions where the Company’s products/services are offered, which is competitive
with any business or research effort which the Company or any of its affiliates
conducts or proposes to conduct at any time during the employment of the
Executive.

 

7



--------------------------------------------------------------------------------

(ii)    Service or solicit any current customer, former customer, or potential
customer of Myomo, in connection with any Competitive Business. For purposes of
this provision, the term “former customer” means any entity or person who did
business with Myomo within twelve (12) months of the date of the solicitation
which Executive was aware of. For purposes of this provision the term “potential
customer” means any person, firm or entity which Myomo has attempted to solicit
business from within the 12-month period preceding the date of Executive’s
termination of employment which Executive was aware of.

(iii)    This paragraph shall not be applicable to Executive’s mere ownership of
not more than 3% of the total outstanding stock of a publicly held company, or
any activity engaged in by Executive with the prior written approval of the
Board of Directors.

(d)    Further Covenants Against Interference With Myomo’s Business. In
consideration for his employment with Myomo and/or the Severance Benefits
available to Executive, during the Term of this Agreement and until the date
which is twelve (12) months after the date of the termination of Executive’s
employment hereunder for any reason, Executive will not, directly or indirectly,
take any of the following actions and Executive will use his best efforts to
ensure that any business he may subsequently work for or be affiliated with does
not take any of the following actions:

(i)    solicit, persuade or attempt to persuade any employee of Myomo to leave
the employ of Myomo;

(ii)    solicit, persuade or attempt to persuade any customer, vendor or other
business associate of Myomo to cease doing business with Myomo or to reduce the
amount of business it does with Myomo; or

(iii)    disparage Myomo, its current, past or future officers, employees,
representatives, customers, vendors or business affiliates or any specific
actions which Myomo or its past or future officers, employees, representatives,
customers, vendors or business affiliates may take.

(e)    Remedy for Breach. In the event Executive breaches, the provisions of
this Paragraph 5, Myomo shall have the right to enforce these provisions by
court action for injunctive or other relief, without the posting of a bond, and
shall have the benefit of the full period of any restrictive covenant in issue.
Should Myomo commence legal action to enforce the provisions of this Paragraph
5, in addition to injunctive or other equitable relief, Myomo shall be entitled
to damages at law and, if successful, to reimbursement by Executive of its
reasonable attorneys’ fees and expenses.

(f)    Acknowledgment by Executive. Executive has carefully considered the
nature and extent of the restrictions upon him and the rights and remedies
conferred upon Myomo under this Agreement, and hereby acknowledges and agrees
that the same are reasonable with respect to scope of substantive coverage,
duration and geographic area, are designed to and are absolutely necessary to
protect the legitimate business interests of Myomo, and do not confer benefits
upon Myomo disproportionate to the detriment of Executive. Executive
acknowledges that Myomo has given him, and he has received and/or will continue
to receive should he be entitled to a Severance Payment, full and adequate
consideration for the promises made by him and the restrictions contained in
this Paragraph 5.

 

8



--------------------------------------------------------------------------------

(g)    Blue-Penciling of Agreement. The parties agree that, in the event any
court or tribunal of competent jurisdiction determines that the above covenants
are invalid or unenforceable, the court or tribunal shall have the power and
discretion to construe the applicable provisions by limiting or reducing them so
as to be enforceable to the maximum extent compatible with applicable law.

(h)    Survival. This paragraph 5 shall survive the termination of this
Agreement.

6.    Inventions, Patents and Copyrights.

(a)    Assignments. Executive agrees that Executive will promptly make full
written disclosure to Myomo, will hold in trust for the sole right and benefit
of Myomo, and hereby assigns to Myomo, or its designee, all Executive’s right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which Executive
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, from the date Executive’s
employment with Myomo commenced until Executive ‘s cessation of employment with
Myomo (collectively referred to as “Inventions”), including any and all
intellectual property rights inherent in the Inventions and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets (collectively referred to as “Intellectual Property
Rights”). Executive further acknowledges that all original works of authorship
which are made by Executive (solely or jointly with others) within the scope of
Executive’s employment and which are protectable by copyright are “works made
for hire,” as that term is defined in the United States Copyright Act.

(b)    Maintenance of Records. Executive agrees to keep and maintain adequate
and current records of all Inventions made by Executive (solely or jointly with
others) during the Term of Executive s employment with Myomo. The records will
be in the form of notes, sketches, drawings, and any other format that may be
specified by Myomo. The records will be available to and remain the sole
property of Myomo at all times.

(c)    Patent and Copyright Registrations. Executive agrees to assist Myomo, or
its designee, at Myomo’s expense, in every proper way to secure Myomo’s rights
in the Inventions and any Intellectual Property Rights related thereto in any
and all countries, including the disclosure to Myomo of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which Myomo shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to Myomo the sole and exclusive right, title and interest in
and to such Inventions and any Intellectual Property Rights relating thereto.
Executive further agrees that Executive’s obligation to execute or cause to be
executed, when it is in Executive’s power to do so, any such instrument or
papers shall continue after the termination of this Agreement. If Myomo is
unable because of Executive’s mental or physical incapacity or for any other
reason to secure Executive’s signature to apply for or to pursue any application
for any United States or foreign

 

9



--------------------------------------------------------------------------------

Intellectual Property Right covering Inventions assigned to Myomo as above, then
Executive hereby irrevocably designates and appoints Myomo and its duly
authorized officers and agents as Executive’s agent and attorney in fact, to act
for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, or copyright, trademark or other
registrations thereon with the same legal force and effect as if executed by
Executive.

(d)    Remedy for Breach. Should Myomo commence legal action to enforce the
provisions of this Paragraph 6, in addition to injunctive or other equitable
relief, Myomo shall be entitled to damages at law and, if successful, to
reimbursement by Executive of its reasonable attorneys’ fees and expenses.

7.    Section 409A.

(a)    To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), or any successor provision of such section, and the regulations
and guidance promulgated thereunder (“Section 409A”), so as to prevent inclusion
in gross income of any amounts payable or benefits provided hereunder in a
taxable year that is prior to the taxable year or years in which such amounts or
benefits would otherwise actually be distributed, provided or otherwise made
available to Executive. This Agreement shall be construed, administered, and
governed in a manner consistent with this intent.

(b)    If and to the extent that any payment or benefit under this Agreement is
determined by Myomo to constitute “non-qualified deferred compensation” subject
to Section 409A and is payable to Executive by reason of his termination of
employment, such payment or benefit shall be made or provided to Executive only
upon a “separation from service” as defined for purposes of Section 409A. Each
payment made under Section 4(f) of this Agreement will be considered a “separate
payment” and not one of a series of payments for purposes of Section 409A.

(c)    Nothing in this paragraph 7 shall be construed as a guarantee by Myomo of
any particular tax effect under this Agreement. Myomo shall not be liable to
Executive for any tax, penalty or interest imposed on any amount paid or payable
hereunder by reason of Section 409A, or for reporting in good faith any payment
made under this Agreement as an amount includible in gross income under
Section 409A.

(d)    Executive is encouraged to obtain his own tax advice regarding his
compensation from Myomo. Executive agrees that Myomo does not have a duty to
design its compensation policies in a manner that minimizes Executive’s tax
liabilities, and Executive agrees that he will not make any claim against Myomo
related to tax liabilities arising from his compensation. Executive further
acknowledges and agrees that he has not received or relied on any advice from
Myomo or its attorneys with respect to the taxability of any compensation or
benefits provided to Executive under this Agreement.

8.    Governing Law And Arbitration. This Agreement is governed by and is to be
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts,

 

10



--------------------------------------------------------------------------------

without regard to any conflict of law rules. Any action for injunctive relief or
to otherwise enforce the provisions of paragraphs 5 and 6 above, may be
arbitrated or brought in a court sitting in the Commonwealth of Massachusetts
having jurisdiction over the dispute at Myomo’s discretion. Any Arbitrable
Dispute (as that term is defined in Appendix A) shall be resolved through final
and binding arbitration, pursuant to the terms, conditions and procedures
detailed in Appendix A hereto. This provision shall survive the termination of
this Agreement.

9.    Notices. All notices required to be given under this Agreement shall be in
writing and shall be deemed effective when delivered in person, by email
transmission (if confirmation of the same can be established), nationwide
overnight delivery service or by certified U.S. mail, addressed, in the case of
Executive, to him at his residential address 56 Masconomo St., Manchester, MA
01944, and, in the case of Myomo, to Myomo’s Chief Financial Officer, at One
Broadway, 14th Floor, Cambridge, MA, 02142, with a copy to Duane Morris LLP,
1540 Broadway, New York, New York 10036, attention: David N. Feldman, Esq., or
to such other address as Executive or Myomo may designate in writing to the
other party.

10.    Representation. Executive represents that he is under no restrictions
from any former employer that would prevent him from continuing work for Myomo
in the position described herein and performing all of the Services he was hired
by Myomo to perform. Executive further represents he has not and will not take
from or bring to Myomo any confidential information or proprietary information
from any former employer, regardless of whether Executive is bound to a written
confidentiality agreement.

11.    Miscellaneous.

(a)    Entire Agreement / Merger. Executive and Myomo acknowledge and agree that
this Agreement constitutes the entire understanding between them relating to the
employment of Executive by Myomo, and supersedes all prior written and oral
agreements and understandings with respect to the subject matter of this
Agreement.

(b)    Written Amendments. This Agreement may be amended only by a subsequent
written agreement signed by Executive and Myomo.

(c)    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their heirs, successors, assigns and
personal representatives. In no event may Executive assign any rights or duties
under this Agreement to another person or entity.

(d)    No Waivers. No waiver by either party of or failure to assert any
provision or condition of this Agreement or right to be exercised hereunder
shall be deemed a waiver of such or similar or dissimilar provisions, conditions
or rights.

(e)    Construction and Captions. No provision of this Agreement is to be
interpreted for or against any party because that party’s legal representatives
drafted it. Captions are inserted for convenience of reference only and shall
have no bearing on the interpretation of the Agreement’s terms. Wherever used
herein, a pronoun in the masculine gender shall be considered as including the
feminine gender unless the context clearly indicates otherwise.

 

11



--------------------------------------------------------------------------------

(f)    Severability. If any provision of this Agreement shall be held, declared
or pronounced void, voidable, invalid, unenforceable or inoperative, in whole or
in part, for any reason, by any court of competent jurisdiction, government
authority, arbitrator or otherwise, such holding, declaration or pronouncement
shall not effect adversely any other provision of this Agreement, which shall
otherwise remain in full force and effect and be enforced in accordance with its
terms.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and date written below.

 

  MYOMO, INC.          By:    /s/ Paul R. Gudonis          3/9/18      
    Paul R. Gudonis                      Date                       CEO         
/s/ Ralph A. Goldwasser          3/9/18     Ralph A. Goldwasser          Date  

 

12



--------------------------------------------------------------------------------

APPENDIX A – ARBITRATION AGREEMENT

In consideration of this Agreement and as a condition of Executive’s employment
at Myomo, Executive and Myomo mutually agree to binding arbitration pursuant to
the following terms:

1.    Arbitrable Claims – Any legal controversy arising out of the
interpretation or application of the Agreement or relating to Executive’s
employment at or termination from Myomo or any other manner of Executive’s
relationship with Myomo (including disputes which do not relate to Executive’s
employment at or termination there from), including, but not limited to, any
claims, whether past, present, or prospective, arising under federal, state or
local employment discrimination or labor statutes, such as Title VII of the 1964
Civil Rights Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Civil Rights Act of 1866, the Fair Labor Standards Act,
the Executive Retirement Income Security Act, the Massachusetts Fair Employment
Practices Act, the Massachusetts Civil Rights Act, the Massachusetts Equal
Rights Law, the Massachusetts Wage Act, the Massachusetts Small Necessities
Leave Act, the Massachusetts Earned Sick Time Law, the Massachusetts Parental
Leave Law, common law (e.g., breach of contract, defamation, privacy and tort
claims) and similar laws, rules and regulations (hereinafter “Arbitrable
Claims”), shall be resolved by binding arbitration. Claims by Myomo for
injunctive relief involving Executive’s use of Confidential Information, trade
secrets or breach of any of the restrictive covenants set forth in Paragraph 5
and 6 of the Agreement may either be arbitrated or brought in court at Myomo’s
option.

2.    Excluded Claims and Charges – It is acknowledged and agreed that the
following claims are excluded from and shall not be considered Arbitrable
Claims, those for: workers’ compensation; unfair labor practices under the
National Labor Relations Act, disability, claims before the Securities and
Exchange Commission; unemployment; and any claims excludable as a matter of law.

3.    Persons and Entities Covered – This Agreement applies to any Arbitrable
Claims by Executive against any employees, agents, independent contractors,
officers, principals, attorneys, parents, subsidiaries, affiliated entities or
successor entities of Myomo.

4.    Tribunal, Forum and Rules of Procedure – All Arbitrable Claims shall be
arbitrated in Boston, Massachusetts before the Employment Dispute Tribunal of
the American Arbitration Association (“AAA”). The rules of the AAA’s Employment
Dispute Tribunal (i.e., the AAA’s National Rules for the Resolution of
Employment Disputes) shall prevail in said proceeding, except to the extent
supplemented by the rules set forth herein which shall take precedence.

5.    Time for Commencing Arbitration Proceeding – All Arbitrable Claims shall
be commenced by the filing of a Demand for Arbitration in accordance with the
rules of the AAA, within 365 days from the date of the act(s) or event(s) which
give rise thereto, even if there is a federal, state or local statute of
limitations that may have provided more time to pursue the claim. A copy of the
demand for arbitration must be served upon Myomo’s Board of Directors.

 

13



--------------------------------------------------------------------------------

6.    Prehearing Conference/Discovery of Facts

(a)    In an attempt to balance the objectives of speedy and cost-effective
dispute resolution with the need for enough information to advance and/or defend
an Arbitrable Claim, there will be limited disclosure and discovery available to
Myomo and to Executive.

(b)    At least thirty (30) days before the arbitration hearing, the parties or
their representatives, if any, will appear at a pre-hearing conference, at which
time each party will reveal to the other and exchange information concerning
their respective claims, proposed defenses, fact and expert witnesses, exhibits
and other documentary materials or evidence intended to be utilized at the
hearing. In addition, where appropriate and directed by the arbitrator at the
pre-hearing conference, the parties will enter into a stipulation as to
uncontested facts within fourteen (14) days prior to the arbitration hearing.

(c)    Additional discovery will be available on application to and obtaining an
order from the arbitrator, pursuant to AAA rules.

7.    Authority of Arbitrator – The parties agree that the arbitrator presiding
over an Arbitrable Claim shall apply all relevant statutes and legal precedents
there under and shall have the authority to award any equitable or monetary
relief available under the applicable law(s) alleged to have been violated. The
arbitrator shall additionally have the power and authority to entertain and rule
upon motions to dismiss and/or for summary judgment pursuant to the rules,
standards and case precedent prevailing under Federal Rules of Civil Procedure
12(b)(6) and 56, provided it is reasonably clear that the party opposing the
motion has failed to state a legally actionable Arbitrable Claim, will have
insufficient evidence to present at the arbitration hearing in support of the
Arbitrable Claim or has failed to satisfy his burden of proof during the course
of the hearing.

8.    Fees and Costs – The fees of the AAA and the arbitrator shall be split by
the parties. The Arbitrator shall have the discretion to render an award of
arbitration fees and costs to the prevailing party.

9.    Representation by Counsel – Both parties are free to be represented by
counsel in connection with any Arbitrable Claim or at any arbitration hearing.
All fees and costs of a party’s counsel and any expert witnesses shall be borne
exclusively by that party, unless after the conclusion of the arbitration
proceeding the arbitrator awards reasonable attorneys’ fees to a party as the
“prevailing party,” on all or part of any claims, pursuant to a statute alleged
to have been violated which provides for such relief, or pursuant to Paragraphs
5(e) or 6(d) of the Agreement.

10.    Privacy of Proceedings and Results – Unless otherwise agreed by the
parties, the arbitration proceedings and the results thereof may not be reported
to or discussed with any news agency or legal publisher or service, or any
person or entity not directly involved in the dispute, except the parties’
counsel and financial advisors, the Executive’s immediate family, legal advisors
and financial advisors, and where: (i) disclosure is relating to any
investigation or action by Securities and Exchange Commission or (ii) where
required by any other federal, state or local governmental agency, in which
case, Executive shall provide prompt notice of such to Myomo .

 

14



--------------------------------------------------------------------------------

11.    Judicial Proceedings Related To Arbitration Award / Service Requirements
– The parties consent to the application of Massachusetts or Federal Arbitration
Statutes and to the jurisdiction of the Massachusetts Superior Court, and of the
United States District Court of the District of Massachusetts, for judgment on
an award and for all other purposes in connection with said arbitration and
further consent that any notice, process or notice of motion or other
application to either of said courts or judges thereof, or of any notice in
connection with any arbitration hereunder, may be served by certified or
registered mail, return receipt requested, or by personal service, or in such
other manner as may be permitted under the rules of the AAA or of either of said
courts. Judgment upon the award rendered may be entered by any court having
jurisdiction. Any provisional remedy which, but for this Agreement, would be
available at law, shall be available to the parties hereto pending the final
award of the arbitrator.

12.    Preclusive Effect And Bar To Other Proceedings – This arbitration
provision precludes litigation or re-litigation in any federal, state or local
court or any administrative agency or other forum by the parties hereto any
Arbitrable Claim that has been, is being, will be, or could or should have been
arbitrated under this Agreement, provided that nothing herein shall be construed
as prohibiting Executive from exercising his protected right to file a charge
with the Equal Employment Opportunity Commission, National Labor Relations
Board, Securities and Exchange Commission, Massachusetts Commission Against
Discrimination or other federal, state or local governmental agency or to
participate in such agency’s investigation of a charge, provided further that
the Executive is barred by this Agreement from receiving relief from or the
right to recover or share in payments of any amounts of money for any reason
(including, without limitation, back pay, front pay or other damages, penalties,
costs, expenses and attorneys’ fees) in any proceeding, including those filed or
pending in a court of law or before the Equal Employment Opportunity Commission,
National Labor Relations Board, Securities and Exchange Commission,
Massachusetts Commission Against Discrimination or other governmental agency,
except for certain claims filed with the Securities and Exchange Commission,
actions to compel arbitration or to enforce an Arbitrator’s award under this
Agreement.

13.    Severability – Should any portion of this arbitration provision be
declared or determined by a court to be illegal or invalid, the court shall have
the power to modify the same so that it conforms with prevailing law and the
validity of the remaining parts, terms or provisions shall not be affected
thereby.

14.    Acknowledgment – Executive expressly acknowledges and agrees that
Executive has carefully read this arbitration provision; that Executive
understands the terms, conditions and significance of this commitment; that
Executive has had ample time to consider this provision and to review it with
counsel; and that by executing this Agreement, Executive has agreed to this
arbitration provision voluntarily and knowingly.

 

15